DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4, 16-18, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention/ Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 January 2022.
Applicant’s election without traverse of Invention I, claims 1-19 and Species A (figs 1, 2, 4-6), claims 1-3, 5-15, and 19 in the reply filed on 25 January 2022 is acknowledged.
	The requirement is made final.

Status of Claims
	Claims 1-20 are pending with claims 4, 16-18, and 20 being withdrawn and claims 1-3, 5-15, and 19 being presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 is indefinite because the metes and bounds of the claim cannot be determined. For example, prior art that is 2.5 mm thick would read on the limitation less than 3 mm thick, but would not read on the limitation less than 2 mm thick.
	The term “thicker” in claim 15 is a relative term which renders the claim indefinite. The term “thicker” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Relative to what is the material of the visual guide “thicker?”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crites (US 8,516,613) in view of Koret (US 2,431,809).

As to claim 1, Crites discloses a garment for mitigating intrusion of water or pathogens on a person's body (shower shirt, title), the garment comprising:
a first opening sized and shaped to fit around the person's neck (20), wherein the first opening further comprises a collar (13); second and third openings sized and shaped to fit around a portion of the person's arms (30), wherein the second and third openings further comprise elastic material (11); and a fourth opening to be fitted around a portion of the person's torso (40), wherein the fourth opening further comprises elastic material (9).
Crites does not disclose the collar has accordion style ridges.
Koret teaches a similar upper body garment including a collar/ neckband 2 that is ruffled or crimped (col 1 line 35-36), and ruffles or crimps are the functional and structural equivalent to accordion style ridges.
Both Crites and Koret teach elastic collars, only Crites is silent as to the accordion style ridges.


As to claim 2, as best understood, Crites as modified does not disclose the garment of claim 1, wherein the garment is made of a thin plastic material that is less than 0.5, 1, 1.5, 2, 2.5, or 3 millimeters thick.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide “a thin plastic material that is less than 0.5, 1, 1.5, 2, 2.5, or 3 millimeters thick,” since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide “a thin plastic material that is less than 0.5, 1, 1.5, 2, 2.5, or 3 millimeters thick,” for the purpose of providing a waterproof material for the waterproof garment (Crites abstract).

As to claim 3, Crites as modified discloses the garment of claim 1, wherein the garment is water-resistant (Crites abstract).  

As to claim 5, Crites as modified discloses the garment of claim 1, further comprising a zipper closure on a front of the garment (Crites 3).  


Crites does disclose a zipper closure 3 on the front of the garment.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an additional zipper on the back of the garment, since mere duplication of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04 (VI)(B).
In the alternative, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to rearrange the garment to provide zipper 3 on the back of the garment. See MPEP 2144.04(VI)(C).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a zipper on the back of the garment – either in addition to or in lieu of the front zipper – for the purpose of allowing the wearer’s back to be selectively exposed, or to provide a zipper that is convenient for a caretaker to open and close.

As to claim 7, Crites as modified discloses the garment of claim 1, wherein the garment is configured to be adjusted around the person's head, arms, and torso (Crites is capable of being adjusted, such as by elastic 13, 11, and 9, respectively).  

As to claim 8, Crites as modified does not expressly disclose the garment of claim 1, wherein the elastic material comprising the second, third, and fourth openings 
Koret teaches providing elastic material in a hem (Koret col 1 line 40-45), and a hem is a type of seam.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the elastic material integrated into a seam of the garment, for the purpose of providing a known location and means for attaching elastic to a garment.

As to claim 9, Crites as modified discloses the garment of claim 1, wherein the elastic material comprising the second, third, and fourth openings is a drawstring (Crites’ cinch straps 9a, 11a, 13a) that is configured to be tightened by the person around the second, third, and fourth openings (capable of being and intended to be tightened, see Crites col 4 line 25-30).  

As to claim 10, Crites as modified discloses the garment of claim 1, further comprising one or more modular pockets (Crites pockets 7).  

As to claim 11, Crites as modified discloses the garment of claim 10, wherein the one or more modular pockets are detachable (Crites col 4 line 1-5 discloses the pockets can be attached using stitching, adhesives, mechanical fastening, or a combination, and all of these would allow the pockets to be attached and detached).  



As to claim 13, Crites as modified does not disclose the garment of claim 10, further comprising one or more visual guides for receiving the one or more modular pockets on at least one of an exterior side and an interior side of the garment.
Crites discloses stitching, adhesives, mechanical fastening, or a combination. Although Crites does not expressly disclose visual guides, one of ordinary skill would recognize that stitches, adhesives, mechanical fastening, or a combination would provide a visual indicator of the pocket location.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide stitching, adhesives, mechanical fastening, or a combination which would have the advantage of providing a visual indicator of the pocket location and provide a means for attaching the pocket to the garment.

As to claim 14, Crites as modified discloses the garment of claim 13, wherein the one or more modular pockets are configured to be attached to the one or more visual guides (capable of being attached, such as via stitching, adhesives, mechanical fastening, or a combination) .  



As to claim 19, Crites as modified discloses the garment of claim 1, wherein the garment is further configured to encompass at least a portion of an arm (via Crites arm openings 30) or a leg of the person.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See similar upper body garments on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/Primary Examiner, Art Unit 3732